575 F. Supp. 342 (1983)
In re KOREAN AIR LINES DISASTER OF SEPTEMBER 1, 1983.
No. 565.
Judicial Panel on Multidistrict Litigation.
November 16, 1983.
*343 Before ANDREW A. CAFFREY, Chairman, ROBERT H. SCHNACKE, FRED DAUGHERTY, SAM C. POINTER, JR., S. HUGH DILLIN, MILTON POLLACK,[*] and LOUIS H. POLLAK, Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
This litigation consists of 42 actions pending in eight districts as follows:


Southern District of New York            15
District of the District of Columbia      8
Northern District of California           7
Eastern District of New York              6
Eastern District of Michigan              3
Northern District of Illinois             1
District of Massachusetts                 1
District of New Jersey                    1

Presently before the Panel are one motion and two cross-motions, pursuant to 28 U.S.C. § 1407, to centralize actions in this litigation in a single district for coordinated or consolidated pretrial proceedings. Defendant Korean Air Lines Co., Ltd. (KAL) has moved to centralize actions in the District of the District of Columbia. Defendant The Boeing Company (Boeing) has submitted a cross-motion seeking to centralize actions in the Western District of Washington. Plaintiffs in eleven actions have submitted a cross-motion seeking to centralize actions in either the Southern District of New York or the Eastern District of New York.[1] In addition to movant KAL, plaintiffs in twelve actions and defendant the United States favor transfer to the District of the District of Columbia. In addition to cross-movant plaintiffs, plaintiffs in two actions favor transfer to either the Southern District of New York or the Eastern District of New York; defendant Litton Industries, Inc. and plaintiffs in seven actions favor transfer to the Southern District of New York. Plaintiff in one California action favors transfer to the Northern District of California. No responding party has opposed centralization.
On the basis of the papers filed and the hearing held, the Panel finds that these 42 actions involve common questions of fact and that centralization under 28 U.S.C. § 1407 in the District of the District of Columbia will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. The actions share numerous factual questions concerning the circumstances of the air disaster involving KAL Flight 007 on September 1, 1983. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and the judiciary.
None of the five forums suggested by the parties as potential transferee districts could be characterized as the nexus of this litigation involving an overseas air disaster. On balance, however, we are persuaded that the District of the District of Columbia is the appropriate transferee forum. Several governmental agencies located in or near the District of Columbia will likely be principal targets of discovery in these actions. Moreover, this air disaster and the resultant litigation implicate sensitive areas of national policy, international relations and military intelligence. These considerations, we find, favor selection of the District of the District of Columbia as the transferee court. See In re Air Crash Disaster near Saigon, South Vietnam, on April 4, 1975, 404 F. Supp. 478, 480 (Jud. Pan.Mult.Lit.1975).
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A and pending in districts other than the District of the District of Columbia be, and the same hereby are, transferred to the District of the District of Columbia and, with *344 the consent of that court, assigned to the Honorable Aubrey E. Robinson, Jr. for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A

District of the District of Columbia
Fred Wyler v. Korean Air Lines, Inc., et al., C.A. No. CA 83-2792
Philomina Dooley v. Korean Air Lines, Inc., et al., C.A. No. CA 83-2793
Robert Ho v. Korean Air Lines, Inc., et al., C.A. No. CA 83-2794
Olga Hjalmarsson, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83-2940
Edward Ocampo, etc. v. Korean Air Lines, et al., C.A. No. 83-2941
Ho Yan Chee, etc. v. Korean Air Lines Co., Ltd., et al., C.A. No. 83-3007
Maureen M. Lombard v. Korean Airlines Co., Ltd., et al., C.A. No. 83-Civ-3154
David Eustace Powrie v. Korean Air Lines Co., Ltd., C.A. No. 83-Civ-3177

Northern District of California
Michael Kole, et al. v. Korean Air Lines, et al., C.A. No. C-83-4038
Pataban Ariyadej v. Korean Air Lines, et al., C.A. No. C-83-4379
Maria Beirn v. Korean Air Lines, et al., C.A. No. C-83-4380
Thomas L. Mahalek v. Korean Air Lines, et al., C.A. No. C-83-4381
Joseph Munder, et al. v. Korean Air Lines, et al., C.A. No. C-83-4382
Michael Kole, etc. v. Korean Air Lines, et al., C.A. No. C-83-4049-
Marie Lombard Gill, et al. v. Korean Air Lines, Inc., et al., C.A. No. C83-5185

Southern District of New York
Betty B.S. Lim, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83-CIV-6977
Maureen E. Oren, etc. v. Korean Air Lines, et al., C.A. No. 83-CIV-7003
David Wu Dunn, etc. v. Korean Air Lines, et al., C.A. No. 83 Civ 7231
Renay Lynne Bevins, etc. v. Korean Air Lines, et al., C.A. No. 83 Civ 7232
Jose A. Bolante, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-7683
Robert Caltabellatta, Sr., etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-7717
Sungwha Oh Yoo, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-7681
Jose A. Bolanta, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-7682
JWA Hong, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-7875
Christina Ting, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7894
Barbara Swift, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7899
Kyung Hwa Park, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7900
Hee Sook Lee, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7901
Ul Ran Lim, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7902
Eun Jung Oh, etc. v. Korean Air Lines, Inc., et al., C.A. No. 83 Civ. 7903

Eastern District of New York
Hans Ephraimson-Abt v. Korean Air Lines, Inc., et al., C.A. No. 83-3890
Jeung Em Yun, etc. v. Korean Air Lines, et al., C.A. No. 83 C 4492
Elisa E. Chan, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-4641
Elisa E. Chan, etc. v. Korean Air Lines, et al., C.A. No. 83-Civ-4642
Maria Beirn, etc. v. Korean Air Lines Inc., etc., et al., C.A. No. 83-CV-4624
Robert Speir, etc. v. Korean Air Lines Inc., etc., et al., C.A. No. 83-CV-4626

Eastern District of Michigan
James L. Chambers, et al. v. Korean Air Lines, Inc., C.A. No. 83CV-3846
Michael D. Jones v. Korean Air Lines, et al., C.A. No. 83CV-3777
*345 Valerie Faye Swift, etc. v. Korean Air Lines, Inc., C.A. No. 83-CV-3960

Northern District of Illinois
Cecille Albert Chuapoco, etc. v. Korean Air Lines Co., Ltd., et al., C.A. No. 83-7078

District of Massachusetts
Alice F. Simmons, Adm. v. Korean Air Lines, et al., C.A. No. 83-2727

District of New Jersey
Felino Bayona, Adm. v. Korean Air Lines, et al., C.A. No. 83-3613
NOTES
[*]   Judge Milton Pollack took no part in the decision of this matter.
[1]  The Panel has been advised of the pendency of several recently filed related actions. These actions will be treated as potential tag-along actions. See Rules 9 and 10, R.P.J.P.M.L., 89 F.R.D. 273, 278-80 (1981).